Grant, J.
(after stating the facts). 1. Mrs. Poppe was not a party to the alleged conspiracy, and knew only what her husband told her about it. She was guilty of no false or fraudulent representations. The conveyance was his own voluntary act. Her promise to reconvey, if made, rested in parol, and was void, under the statute of frauds. *651The case of Pierson v. Conley, 95 Mich. 619, is similar in. its facts, and rules this case against the complainant. When one conveys his property to another for the purpose of avoiding anticipated claims against him, he is not in position to invoke the aid of a court of equity to obtain a reconveyance. He does not come into court with clean hands, and equity leaves him to lie in the bed of his own making.
2. It is, however, insisted that defendant Poppe, in her answer, admitted that she promised to reconvey, and that this takes the case out of the statute. It is true that an answer in chancery admitting the trust is a sufficient compliance with the statute. Patton v. Chamberlain, 44 Mich. 5, and cases there cited. But this rule applies to cases not tainted with fraud, and where the conveyance is made for an honest and legitimate purpose. That case is a good illustration. C.’s wife had conveyed to him land on an oral promise to hold it for their infant daughter. C. became embarrassed, and exchanged this land for other land; the latter being conveyed to J. on an oral promise to hold it for the daughter. In a suit by C.’s creditors against J., she answered, avowing the trust. This was held to answer the requirements of the statute. A similar case is McVay v. McVay, 43 N. J. Eq. 47. But no case is cited holding that equity will assist one who has voluntarily conveyed his property for the avowed purpose of placing it beyond the reach of creditors, either present or prospective. It is therefore unnecessary to determine whether the answer admits a contemporaneous promise which would satisfy the statute, and bind the conscience of the court in a clean and honest transaction.
The decree is affirmed, with costs.
The other Justices concurred.